                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


KENNETH WAYNE SCOTT,
      Petitioner,

v.                                              CASE NO.. 5:17cv234-MCR/HTC

MARK S. INCH,
      Respondent.
                                          /

                                  O R D E R

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 2, 2019. ECF No. 23. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The Magistrate Judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.
                                                                             Page 2 of 2

      (2) The clerk of the court for the United States District Court for the Northern

         District of Florida is directed to enter the following judgment: “The

         Petition Under 28 U.S.C. § 2254 challenging the conviction in State v.

         Kenneth Wayne Scott, No. 12000300-CF-AXMX, Fourteenth Judicial

         Circuit Court for Washington County, Florida (November 6, 2013), is

         DENIED in its entirety”

      (3) The clerk is directed to close the file for this case.

      DONE AND ORDERED this 1st day of August 2019.




                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 5:17cv234-MCR/HTC
